DETAILED ACTION
Status of the Application
	Claims 1-21 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-21 are at issue and are being examined herein.

Specification
The first paragraph of the specification is objected to because it does not provide the current status of related applications (e.g., now US Patent No. X). Appropriate correction is required. 

Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to  provisional application No. 62/084,303 filed on 11/25/2014, and 62/171,643 filed on 06/05/2015.
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 120 or 121 to US application No. 16/927,734 filed on 07/13/2020, 16/105,495 filed on 08/20/2018, 15/870,421 filed on 01/12/2018, and 14/935,130 filed on 11/06/2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/6/2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 6/6/2022 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claims 1 and 10 are objected to due to the recitation of “…comprising bacterial strain Comamonas….bacterial strain Pseudomonas…..a third bacterial strain selected from one of Enterobacter….”.  To enhance clarity and to be consistent with commonly used claim language, the claim should be amended to recite “…comprising a bacterial strain Comamonas….a bacterial strain Pseudomonas…..a third bacterial strain selected from Enterobacter….”.   Appropriate correction is required.
Claims 8-9 objected to under 37 CFR 1.75 as being a substantial duplicate of claims 5-6, respectively.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). In the instant case, claim 8 is identical to claim 5 and claim 9 is identical to claim 6. Appropriate correction is required. 
Claim 17 is objected to due to the recitation of “…combining a first bacterial strain, Comamonas…., a second bacterial strain, Pseudomonas….”.  To clearly indicate that the first bacterial strain is Comamonas testosteroni and the second bacterial strain is Pseudomonas putida, the claim should be amended to recite “…combining a first bacterial strain, wherein said first bacterial strain is Comamonas…., a second bacterial strain, wherein said second bacterial strain is Pseudomonas….”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-9, 14, 16, 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4, 7, 14, 16, 20, 21 (claims 5-6, 8-9 dependent thereon) are indefinite in the recitation of “wherein the composition is selected from granulated, powdered or liquid” for the following reasons.  The terms “granulated”, “powdered”, and “liquid” are not compositions but rather an indication of the physical form or state of a composition.  Therefore, it is unclear as to how a composition can be a physical form/state.  For examination purposes, it will be assumed that the claims recite “wherein the composition is selected from a granulated composition, a powdered composition or a liquid composition”. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,868,675.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Claims 1-21 of the instant application are directed in part to (a) a composition comprising a Comamonas testosteroni strain comprising an rRNA 16S having a nucleotide sequence at least 97% identical to SEQ ID NO: 1 and a Pseudomonas putida strain comprising an rRNA 16S having a nucleotide sequence at least 97% identical to SEQ ID NO: 2, as well as an Enterobacter cloacae and/or a Citrobacter freundii strain comprising an rRNA 16S having a nucleotide sequence at least 97% identical to SEQ ID NO: 3 or 4, and a carrier comprising one or more compounds extracted from alfalfa, wherein the composition can be a granulated composition, a liquid composition or a powdered composition, (b) a method for enhancing the rate at which organic soil phosphorus is converted to orthophosphate, wherein said method comprises contacting the composition of (a) with soil, wherein said method further comprises  adding a seed or plant to the soil before or after the contacting step, and (c) a method of making a fertilizer composition by combining a Comamonas testosteroni strain comprising an rRNA 16S having a nucleotide sequence at least 97% identical to SEQ ID NO: 1 and a Pseudomonas putida strain comprising an rRNA 16S having a nucleotide sequence at least 97% identical to SEQ ID NO: 2, as well as an Enterobacter cloacae and/or a Citrobacter freundii strain comprising an rRNA 16S having a nucleotide sequence at least 97% identical to SEQ ID NO: 3 or 4, and a carrier comprising one or more compounds extracted from alfalfa, wherein the composition can be a granulated composition, a liquid composition or a powdered composition. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
Claims 1-21 of U.S. Patent No. 9,868,675 are directed in part to (i) a composition comprising two or more bacterial species selected from the bacterial species having the accession numbers NRRL B-67136, NRRL B-67137, NRRL B-67138 and NRRL B-67139, wherein the composition comprises a carrier that has one or more compounds extracted from alfalfa, wherein the composition is a liquid composition, (ii)  a method for enhancing the rate at which organic soil phosphorus is converted to orthophosphate comprising contacting soil with a composition comprising two or more bacterial species selected from the bacterial species having the accession numbers NRRL B-67136, NRRL B-67137, NRRL B-67138 and NRRL B-67139, wherein said soil comprises a seed or a plant or wherein the seed or plant is added after the addition of the composition, wherein the seed or the plant is allowed to grow, wherein the soil is sprayed with the composition, and wherein the composition is in liquid form or in the form of granulates or powder, and (iii) a method of increasing the growth rate of a plant comprising  contacting a plant with a composition comprising two or more bacterial species selected from the bacterial species having the accession numbers NRRL B-67136, NRRL B-67137, NRRL B-67138 and NRRL B-67139,  wherein the composition comprises a carrier.  The specification of U.S. Patent No. 9,868,675 discloses that the strains having accession numbers NRRL B-67136, NRRL B-67137, NRRL B-67138 and NRRL B-6713 are C. testosteroni, C. freundii, E. cloacae, and P. putida, respectively, and that the C. testosteroni strain has an rRNA 16S that comprises SEQ ID NO: 1, the P. putida strain has an rRNA 16S that comprises SEQ ID NO: 2, the C. freundii strain has an rRNA 16S that comprises SEQ ID NO: 3, and the E. cloacae strain has an rRNA 16S that comprises SEQ ID NO: 4.  Therefore, the composition comprising two or more of the bacterial species selected from the bacterial species having the accession numbers NRRL B-67136, NRRL B-67137, NRRL B-67138 and NRRL B-67139 encompass a composition comprising a Comamonas testosteroni strain comprising an rRNA 16S having a nucleotide sequence 100% identical to SEQ ID NO: 1 and a Pseudomonas putida strain comprising an rRNA 16S having a nucleotide sequence 100% identical to SEQ ID NO: 2, as well as an Enterobacter cloacae and/or a Citrobacter freundii strain comprising an rRNA 16S having a nucleotide sequence 100% identical to SEQ ID NO: 3 or 4. 
A method of increasing the growth rate of a plant comprising contacting a plant with a composition comprising  two or more bacterial species selected from the bacterial species having the accession numbers NRRL B-67136, NRRL B-67137, NRRL B-67138 and NRRL B-67139, and a carrier is a method that requires a fertilizer composition (increases growth rate of a plant) that comprises the bacterial species recited.  As such, it would be obvious to add an additional step of combining the two or more bacterial species to create a fertilizer composition in the method of claims 18-21 of US Patent No. 9,868,675.  The method of claims 18-21 of US Patent No.  9,868,675, wherein said method further comprises combining the two or more bacterial species into a composition prior to adding to the soil would anticipate a method of making a fertilizer composition that comprises the two or more bacterial species.  Therefore, the composition of claims 1-9 of the instant application and the method of claims 10-16 of the instant application are anticipated by the composition and method of claims 1-17 of US Patent No. 9,868,675, while the method of claims 17-21 of the instant application is deemed an obvious variation of the method of claims 18-21 of US Patent No. 9,868,675 because one of skill in the art would be motivated to combine the two or more bacterial species to manufacture the fertilizer composition needed to increase the growth of the plant.  

Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,053,392.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Claims 1-21 of the instant application are directed in part to (a) a composition comprising a Comamonas testosteroni strain comprising an rRNA 16S having a nucleotide sequence at least 97% identical to SEQ ID NO: 1 and a Pseudomonas putida strain comprising an rRNA 16S having a nucleotide sequence at least 97% identical to SEQ ID NO: 2, as well as an Enterobacter cloacae and/or a Citrobacter freundii strain comprising an rRNA 16S having a nucleotide sequence at least 97% identical to SEQ ID NO: 3 or 4, and a carrier comprising one or more compounds extracted from alfalfa, wherein the composition can be a granulated composition, a liquid composition or a powdered composition, (b) a method for enhancing the rate at which organic soil phosphorus is converted to orthophosphate, wherein said method comprises contacting the composition of (a) with soil, wherein said method further comprises  adding a seed or plant to the soil before or after the contacting step, and (c) a method of making a fertilizer composition by combining a Comamonas testosteroni strain comprising an rRNA 16S having a nucleotide sequence at least 97% identical to SEQ ID NO: 1 and a Pseudomonas putida strain comprising an rRNA 16S having a nucleotide sequence at least 97% identical to SEQ ID NO: 2, as well as an Enterobacter cloacae and/or a Citrobacter freundii strain comprising an rRNA 16S having a nucleotide sequence at least 97% identical to SEQ ID NO: 3 or 4, and a carrier comprising one or more compounds extracted from alfalfa, wherein the composition can be a granulated composition, a liquid composition or a powdered composition. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
Claims 1-20 of US Patent No. 10,053,392 are directed in part to (i) a composition for enhancing the rate at which organic soil phosphorus is converted to orthophosphate comprising C. testosteroni and P. putida, wherein said composition can comprise C. freundii and/or E. cloacae, wherein the composition can comprise a carrier that has one or more compounds extracted from alfalfa, wherein said composition can be a liquid composition, (ii) a method for enhancing the rate at which organic soil phosphorus is converted to orthophosphate comprising contacting soil with a composition comprising C. testosteroni and P. putida, wherein said soil comprises a seed or a plant or wherein the seed or plant is added after the addition of the composition, wherein the seed or the plant is allowed to grow, wherein the soil is sprayed with the composition, and wherein the composition is in liquid form or in the form of granulates or powder, and (iii) a method of increasing the growth rate of a plant comprising contacting soil comprising a plant with a composition comprising C. testosteroni and P. putida.   
The specification of U.S. Patent No. 10,053,392 discloses the strains having accession numbers NRRL B-67136, NRRL B-67137, NRRL B-67138 and NRRL B-6713 as preferred embodiments of the genus of C. testosteroni, C. freundii, E. cloacae, and P. putida strains required by the claims, respectively.  The specification of U.S. Patent No. 10,053,392 also discloses that the C. testosteroni strain having accession number NRRL B-67136 has an rRNA 16S that comprises SEQ ID NO: 1, the P. putida strain having accession number NRRL B-67139  has an rRNA 16S that comprises SEQ ID NO: 2, the C. freundii strain having accession number NRRL B-67137 has an rRNA 16S that comprises SEQ ID NO: 3, and the E. cloacae strain having accession number NRRL B-67138 has an rRNA 16S that comprises SEQ ID NO: 4.  The specification of U.S. Patent No.  10,053,392 discloses a composition comprising C. testosteroni  and P. putida strains as well as C. freundii and/or  E. cloacae strains as a preferred embodiment of the genus of compositions required  in the method and composition claims as evidenced by claims 2 and 3 of U.S. Patent No. 10,053,392. 
A method of increasing the growth rate of a plant comprising contacting a soil having a plant with a composition comprising C. testosteroni and P. putida is a method that requires a fertilizer composition (increases growth rate of a plant) that comprises the bacterial species recited.  As such, it would be obvious to add an additional step of combining C. testosteroni and P. putida as well as E. cloacae and/or C. freundii to create a fertilizer composition in the method of claims 17-20 of US Patent No. 10,053,392.  The method of claims 17-20 of US Patent No. 10,053,392, wherein said method further comprises combining the recited bacterial species into a composition prior to adding to the soil would anticipate a method of making a fertilizer composition that comprises the recited bacterial species.  Therefore, the composition of claims 1-9 of the instant application, and the method of claims 10-16 of the instant application are deemed obvious variations of the composition and method of claims 1-16 of U.S. Patent No.  10,053,392 in view of the preferred embodiments disclosed, while the method of claims 17-21 of the instant application is deemed an obvious variation of the method of claims 17-20 of US Patent No. 10,053,392 because one of skill in the art would be motivated to combine the recited bacterial species to manufacture the fertilizer composition needed to increase the growth of the plant.  

Claims 10-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,710,938.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Claims 10-21 of the instant application are directed in part to (a) a method for enhancing the rate at which organic soil phosphorus is converted to orthophosphate, wherein said method comprises contacting soil with a composition comprising a Comamonas testosteroni strain comprising an rRNA 16S having a nucleotide sequence at least 97% identical to SEQ ID NO: 1 and a Pseudomonas putida strain comprising an rRNA 16S having a nucleotide sequence at least 97% identical to SEQ ID NO: 2, as well as an Enterobacter cloacae and/or a Citrobacter freundii strain comprising an rRNA 16S having a nucleotide sequence at least 97% identical to SEQ ID NO: 3 or 4, and a carrier comprising one or more compounds extracted from alfalfa, wherein the composition can be a granulated composition, a liquid composition or a powdered composition, wherein said method further comprises  adding a seed or plant to the soil before or after the contacting step, and (b) a method of making a fertilizer composition by combining a Comamonas testosteroni strain comprising an rRNA 16S having a nucleotide sequence at least 97% identical to SEQ ID NO: 1 and a Pseudomonas putida strain comprising an rRNA 16S having a nucleotide sequence at least 97% identical to SEQ ID NO: 2, as well as an Enterobacter cloacae and/or a Citrobacter freundii strain comprising an rRNA 16S having a nucleotide sequence at least 97% identical to SEQ ID NO: 3 or 4, and a carrier comprising one or more compounds extracted from alfalfa, wherein the composition can be a granulated composition, a liquid composition or a powdered composition. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
Claims 1-26 of U.S. Patent No. 10,710,938 are directed in part to (i) a method for enhancing the rate at which organic soil phosphorus is converted to orthophosphate comprising contacting medium that comprise organic phosphorus (e.g., soil) with a composition comprising C. testosteroni and P. putida, wherein said C. testosteroni has an rRNA 16S that comprises a nucleotide sequence at least 97% identical to SEQ ID NO: 1 and said  P. putida has an rRNA 16 that comprises a nucleotide sequence at least 97% identical to SEQ ID NO: 2, wherein said composition further comprises E. cloacae and/or C. freundii, wherein said E. cloacae has an rRNA 16S that comprises a nucleotide sequence at least 97% identical to SEQ ID NO: 4, and said C. freundii has an rRNA 16 that comprises a nucleotide sequence at least 97% identical to SEQ ID NO: 3, wherein said medium comprises a seed or a plant or wherein the seed or plant is added after the addition of the composition, wherein the seed or the plant is allowed to grow, and wherein the composition is in liquid form or in the form of granulates or powder, and (ii) a method of increasing the growth rate of a plant comprising contacting a medium  comprising a plant with a composition comprising C. testosteroni and P. putida, wherein said composition further comprises E. cloacae and/or C. freundii, wherein said C. testosteroni has an rRNA 16S that comprises a nucleotide sequence at least 97% identical to SEQ ID NO: 1, said P. putida has an rRNA 16 that comprises a nucleotide sequence at least 97% identical to SEQ ID NO: 2, said E. cloacae has an rRNA 16 that comprises a nucleotide sequence at least 97% identical to SEQ ID NO: 4, and said C. freundii has an rRNA 16 that comprises a nucleotide sequence at least 97% identical to SEQ ID NO: 3.    
A method of increasing the growth rate of a plant comprising contacting a medium having a plant with a composition comprising  C. testosteroni and P. putida as well as E. cloacae and/or C. freundii is a method that requires a fertilizer composition (increases growth rate of a plant) that comprises the bacterial species recited.  As such, it would be obvious to add an additional step of combining the bacterial species to create a fertilizer composition.  The method of claims 10-26 of US Patent No. 10,710,938, wherein said method further comprises combining the recited bacterial species into a composition prior to adding to the medium would anticipate a method of making a fertilizer composition that comprises the recited bacterial species.  Therefore, the method of claims 9-16 of the instant application is anticipated by the method of claims 1-9 of US Patent No. 10,710,938, while the method of claims 17-21 of the instant application is deemed an obvious variation of the method of claims 10-26 of US Patent No. 10,710,938 because one of skill in the art would be motivated to combine the recited bacterial species to manufacture the fertilizer composition needed to increase the growth of the plant.  

Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,352,304.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Claims 1-21 of the instant application are directed in part to (a) a composition comprising a Comamonas testosteroni strain comprising an rRNA 16S having a nucleotide sequence at least 97% identical to SEQ ID NO: 1, a Pseudomonas putida strain comprising an rRNA 16S having a nucleotide sequence at least 97% identical to SEQ ID NO: 2, an Enterobacter cloacae and/or a Citrobacter freundii strain comprising an rRNA 16S having a nucleotide sequence at least 97% identical to SEQ ID NO: 3 or 4, and a carrier comprising one or more compounds extracted from alfalfa, wherein the composition can be a granulated composition, a liquid composition or a powdered composition, (b) a method for enhancing the rate at which organic soil phosphorus is converted to orthophosphate, wherein said method comprises contacting the composition of (a) with soil, wherein said method further comprises  adding a seed or plant to the soil before or after the contacting step, and (c) a method of making a fertilizer composition by combining a Comamonas testosteroni strain comprising an rRNA 16S having a nucleotide sequence at least 97% identical to SEQ ID NO: 1 and a Pseudomonas putida strain comprising an rRNA 16S having a nucleotide sequence at least 97% identical to SEQ ID NO: 2, as well as an Enterobacter cloacae and/or a Citrobacter freundii strain comprising an rRNA 16S having a nucleotide sequence at least 97% identical to SEQ ID NO: 3 or 4, and a carrier comprising one or more compounds extracted from alfalfa, wherein the composition can be a granulated composition, a liquid composition or a powdered composition. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
Claims 1-20 of U.S. Patent No. 11,352,304 are directed in part to (i) a composition for enhancing the rate at which organic soil phosphorus is converted to orthophosphate comprising C. testosteroni, P. putida, and a carrier, wherein said composition further comprises the E. cloacae strain having the accession number NRRL B-67138 and/or the C. freundii strain having the accession number NRRL B-67137, wherein said  Comamonas testosteroni strain comprises an rRNA 16S having a nucleotide sequence at least 97% identical to SEQ ID NO: 1, and said Pseudomonas putida strain comprises  an rRNA 16S having a nucleotide sequence at least 97% identical to SEQ ID NO: 2, (ii) a method for enhancing the rate at which organic soil  phosphorus is converted to orthophosphate, wherein said method comprises contacting soil with a composition comprising C. testosteroni and P. putida, wherein said Comamonas testosteroni strain comprises an rRNA 16S having a nucleotide sequence at least 97% identical to SEQ ID NO: 1, and said Pseudomonas putida strain comprises  an rRNA 16S having a nucleotide sequence at least 97% identical to SEQ ID NO: 2, wherein said method requires a seed or plant to be added to the soil after the step of contacting, and (iii) a method of making a fertilizer composition, wherein said method  comprises combining the C. testosteroni strain having accession number NRRL B-67136, the P. putida strain having accession number NRRL B-67139, the C. freundii strain having accession number NRRL B-67137, and the E. cloacae strain having accession number NRRL B-67138.  
The specification of U.S. Patent No. 11,352,304 discloses the strains having accession numbers NRRL B-67136, NRRL B-67137, NRRL B-67138 and NRRL B-6713 as preferred embodiments of the genus of C. testosteroni, C. freundii, E. cloacae, and P. putida strains required by the claims, respectively.  The specification of U.S. Patent No. 11,352,304 discloses that the strains having accession numbers NRRL B-67136, NRRL B-67137, NRRL B-67138 and NRRL B-6713 are C. testosteroni, C. freundii, E. cloacae, and P. putida, respectively, and that the C. testosteroni strain has an rRNA 16S that comprises SEQ ID NO: 1, the P. putida strain has an rRNA 16S that comprises SEQ ID NO: 2, the C. freundii strain has an rRNA 16S that comprises SEQ ID NO: 3, and the E. cloacae strain has an rRNA 16S that comprises SEQ ID NO: 4.  Therefore, the fertilizer composition comprising the bacterial species having the accession numbers NRRL B-67136, NRRL B-67137, NRRL B-67138 and NRRL B-67139 encompass a composition comprising a Comamonas testosteroni strain comprising an rRNA 16S having a nucleotide sequence 100% identical to SEQ ID NO: 1, a Pseudomonas putida strain comprising an rRNA 16S having a nucleotide sequence 100% identical to SEQ ID NO: 2, an Enterobacter cloacae and/or a Citrobacter freundii strain comprising an rRNA 16S having a nucleotide sequence 100% identical to SEQ ID NO: 3 or 4.   The specification discloses a composition comprising C. testosteroni and  P. putida as well as C. freundii and/or E. cloacae as a preferred embodiment of the genus of compositions claimed.  Therefore, the composition and methods of claims 1-21 of the instant application are deemed an obvious variation of the composition and methods of claims 1-20 of U.S. Patent No.  11,352,304 in view of the preferred embodiments disclosed. 

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
No claim is in condition for allowance.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.



/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
November 27, 2022